UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 26, 2012 United Community Banks, Inc. (Exact name of registrant as specified in its charter) Georgia No. 001-35095 No. 58-180-7304 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 125 Highway 515 East, P.O. Box 398 Blairsville, Georgia30512 (Address of principal executive offices) Registrant’s telephone number, including area code: (706) 781-2265 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 26, 2012, United Community Banks, Inc. (the “Registrant”) issued a news release announcing its financial results for the quarter ended June 30, 2012 (the “News Release”).The News Release, including financial schedules, is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference.In connection with issuing the News Release, on July 26, 2012 at 11:00 a.m. EST, the Registrant intends to hold a conference call/webcast to discuss the News Release.In addition to the News Release, during the conference call the Registrant intends to discuss certain financial information contained in the June 30, 2012 Investor Presentation (the “Investor Presentation”), which will be posted to the Registrant’s website at www.ucbi.com.The Investor Presentation is attached as Exhibit 99.2 to this Current Report on Form 8-K and incorporated herein by reference. The presentation of the Registrant’s financial results includes core earnings measures, which are measures of performance determined by methods other than in accordance with generally accepted accounting principles, or GAAP.Management included non-GAAP core earnings measures because it believes they are useful for evaluating the Registrant’s operations and performance over periods of time, and uses core earnings measures in managing and evaluating the Registrant’s business and intends to refer to them in discussions about the Registrant’s operations and performance.Core earnings measures exclude credit related costs such as the provision for loan losses, certain expenses and charges related to the Registrant’s 2011 asset disposition plans in the first quarter of 2011 and foreclosed property expense, securities gains and losses, income taxes and other items of a non-recurring nature.Core earnings are useful in evaluating the underlying earnings performance trends of the Registrant.Management believes these non-GAAP performance measures may provide users of the Registrant’s financial information with a meaningful measure for assessing the Registrant’s financial results and comparing those financial results to prior periods. Core earnings measures should be viewed in addition to, and not as an alternative or substitute for, the Registrant’s performance measures determined in accordance with GAAP, and are not necessarily comparable to non-GAAP performance measures that may be presented by other companies. Item 9.01 Financial Statements and Exhibits (a)Financial statements: None (b)Pro forma financial information: None (c)Exhibits: 99.1Press Release, dated July 26, 2012 99.2Investor Presentation, Second Quarter 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED COMMUNITY BANKS, INC. By: /s/ Rex S. Schuette Rex S. Schuette Executive Vice President and Chief Financial Officer Date:July 26, 2012
